 
 
IV 
111th CONGRESS
1st Session
H. RES. 383 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2009 
Ms. Lee of California (for herself, Mr. Wexler, and Mr. Conyers) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Establishing a select committee to review national security laws, policies, and practices. 
 
 
Whereas the Patriot Act gave the Government the authority to spy on and collect information about innocent Americans; 
Whereas the National Security Agency spied on Americans for seven years without a warrant in violation of the Foreign Intelligence Surveillance Act and the Fourth Amendment; 
Whereas the FISA Amendments Act authorized the Government to collect the content of communications coming into and out of the United States without an individualized order and without any suspicion of wrongdoing; 
Whereas Congress has amended our surveillance laws many times since the tragedy of September 11 yet has not received meaningful information about how these new authorities have been used; 
Whereas there is no public information about how any of these powerful surveillance tools are currently being used; 
Whereas the three provisions of the Patriot Act will be sunsetting on December 31, 2009, and Congress will need to review and amend the surveillance laws this year; 
Whereas the United States has Federal laws, including Federal criminal laws, that prohibit the torture, or cruel, inhuman, or degrading treatment of any person in the custody of, or under the control of, the Federal Government; 
Whereas in contravention of Federal laws against torture and abuse, and beginning as early as spring of 2002, the Federal Government began to use torture and abuse during the detention and interrogation of its detainees, and to transfer detainees to countries that historically have used torture and abuse during interrogation and detention; 
Whereas important decisions on the development and implementation of United States policy on interrogations and detention were made by top White House officials, including presidential directives to set up CIA detention practices, attempting to bar the application of the protections of the Geneva Conventions to certain detainees, and former President George W. Bush’s public acknowledgement that he knew his top advisors were meeting to plan and approve interrogations and that he approved it; 
Whereas despite the deliberate efforts by top Government officials to hide the use of torture and abuse by barring the International Committee of the Red Cross from visiting detainees held in a secret CIA prison network, destroying 92 videotapes of interrogations, and refusing to provide, even to important standing committees of Congress, key legal memorandums that reportedly were written to try to justify torture and abuse, more than 100,000 pages of already released Government interrogation and detention documents show a deliberate and systematic program of Government-ordered torture and abuse; 
Whereas a select committee of the House of Representatives would bring together the expertise and oversight commitment of the committees that have already worked countless hours to determine the truth of what happened; 
Whereas a select committee would be able to take a broad look at White House decisions and the role of many departments and agencies, including contractors, in the interrogation and detention practices, without having any jurisdictional limitations; and 
Whereas a select committee will bring members of the relevant standing committees together with a dedicated staff to provide intensive investigation, oversight, and recommendation that cannot be accomplished by the committees of jurisdiction working piecemeal: Now, therefore, be it 
 
1.EstablishmentThere is hereby established a select committee to review national security laws, policies, and practices (hereinafter referred to as the select committee). 
2.Jurisdiction; functions 
(a)Legislative jurisdictionThe select committee shall not have legislative jurisdiction and shall have no authority to take legislative action on any bill or resolution. 
(b)Investigative jurisdictionThe select committee shall study and make recommendations about the effectiveness of past and present United States law enforcement, national security and intelligence activities and the extent, if any, to which unlawful, improper or unauthorized activities were engaged in by or on behalf of any Federal, State, or local government official, including— 
(1)the effectiveness and efficiency of past and present law enforcement, and national security and intelligence policies, programs, and activities; 
(2)the development and implementation of policies or practices regarding the capture, detention, transfer, extra-judicial rendition, and treatment of individuals by United States Armed Forces, law enforcement and the United States intelligence community, including policies intended to conceal the fact that a person has been detained by, or at the direct request of, the United States; 
(3)the development and implementation of policies or practices regarding domestic surveillance activities, or the surveillance of United States persons abroad; 
(4)the adequacy of past and present congressional oversight mechanisms and impediments to access to information necessary to conduct proper oversight; and 
(5)such other related matters as the committee deems necessary to carry out its responsibilities. 
3.CompositionThe select committee shall be composed of 7 members appointed by the Speaker, of whom 3 shall be appointed upon the recommendation of the minority leader. The Speaker shall designate one member of the select committee as its chairman. A vacancy in the membership of the select committee shall be filled in the same manner as the original appointment. 
4.Procedure 
(a)Rules X and XI of the Rules of the House of Representatives shall apply to the select committee where not inconsistent with this resolution. 
(b)The select committee is authorized to— 
(1)require by subpoena or otherwise the attendance and testimony of any person (including at a taking of a deposition by counsel or consultant of the committee), and the production of such things; and 
(2)adopt a rule regulating the taking of depositions by a member, counsel, or consultant of the committee, including pursuant to subpoena. 
5.ReportingThe select committee shall report to the House from time to time the results of its investigations and studies as it may deem advisable. At least one public report shall be filed with the House not later than December 31, 2009, and shall include legislative recommendations based on its findings. 
6.Administrative provisions 
(a)ExpensesThere shall be paid out of the applicable accounts of the House such sums as may be necessary for the expenses of the select committee. Such payments shall be made on vouchers signed by the chairman of the select committee and approved in the manner directed by the Committee on House Administration. Amounts made available under this subsection shall be expended in accordance with regulations prescribed by the Committee on House Administration. 
(b)Staff and travelIn carrying out its functions under this resolution, the select committee may— 
(1) appoint, either on a permanent basis or as experts or consultants, any staff that the select committee considers necessary;  
(2)prescribe the duties and responsibilities of the staff; 
(3)fix the compensation of the staff at per annum gross rates that do not exceed the highest rate of basic pay, as in effect from time to time, of level V of the Executive Schedule in section 5316 of title 5, United States Code; 
(4)terminate the employment of any such staff as the select committee considers appropriate; 
(5)reimburse members of the select committee and its staff for travel, subsistence, and other necessary expenses incurred by them in the performance of their functions for the select committee, other than expenses in connection with any meeting of the select committee held in the District of Columbia; and  
(6)obtain detailees or staff from the executive or legislative branch of the Government, who shall be deemed staff of the select committee.   
7.Dissolution and windup of affairsThe select committee shall cease to exist on December 31, 2010. 
8.Disposition of recordsUpon dissolution of the select committee, its records shall become records of such standing committee or committees as the Speaker may designate. 
 
